Citation Nr: 0329338	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1954 to 
December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO), which 
granted, in pertinent part, service connection for a cervical 
spine disability to which it assigned a 30 percent 
evaluation.  The veteran is contesting the initial rating.

By that rating decision, the RO denied service connection for 
a lumbar spine disability.  The veteran, in March 2001, 
indicated disagreement with the RO's denial of service 
connection for a lumbar spine disability.  Rather than 
issuing a statement of the case, however, the RO issued a 
rating decision dated in July 2002 denying service connection 
for that disability.  As a statement of the case on this 
matter has not been issued, additional action by the RO is 
required pursuant to the Remand below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

With respect to the foregoing, the Board recognizes that the 
veteran's notice of disagreement could have been interpreted 
as a new claim.  However, as the veteran's March 2001 
statement pertaining to a low back disability was received 
within the appeals period and because the veteran is entitled 
to the most favorable outcome available to him, the Board 
will consider his March 2001 statement pertaining to a low 
back disability a notice of disagreement.  See generally 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Board notes that in September 2002, the veteran requested 
a personal hearing before the hearing officer at the RO.  In 
a subsequent statement, he withdrew that request.




REMAND

The veteran was informed of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in the June 
2003 supplemental statement of the case, the veteran was 
instructed that a response must be received within 30 days.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court 
of Appeals invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court of Appeals made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court of Appeals found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing the veteran 
with notice as required by the VCAA, the RO must explain to 
the veteran that a full year is allowed to respond to a VCAA 
notice.

In addition to the foregoing, a VA orthopedic examination is 
necessary in order to assess the severity of the veteran's 
cervical spine disability.  

Furthermore, as detailed above, in June 2000, the RO denied 
service connection for a lumbar spine disability.  A timely 
notice of disagreement was filed, but the RO failed to issue 
the veteran a statement of the case as to that matter.  When 
there is an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if correction of a procedural defect is essential for 
a proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a statement of the case as to the issue of 
entitlement to service connection for a lumbar spine 
disability.  See VAOPGCPREC 16-92 (July 24, 1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must schedule a VA orthopedic 
examination.  The examiner is requested 
to identify the nature, frequency, 
duration, and severity of all manifested 
orthopedic symptoms attributable to the 
veteran's cervical spine disability, to 
include commentary as to any resulting 
functional loss.  The examiner should 
provide an opinion as to whether the 
physical limitations claimed by the 
veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  In the report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied. 

3.  The RO must issue to the veteran and 
his representative a statement of the 
case concerning the issue of entitlement 
to service connection for a lumbar spine 
disability.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2003).  Then, only 
if he perfects his appeal with a timely-
filed substantive appeal, the RO must 
review the claims file and ensure that 
all notification and development action 
is completed.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



